          Case 3:19-cv-06239-BHS-DWC Document 23 Filed 06/04/20 Page 1 of 12



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      LARRY LLOYD,
                                                         CASE NO. 3:19-CV-6239-BHS-DWC
11                              Plaintiff,
                                                         ORDER
12               v.

13      SHAWN BUZELL, ROCHA
        PASCUAL, KEITH A. HALL,
14
                                Defendants.
15
            The District Court has referred this action, filed pursuant to 42 U.S.C. § 1983, to United
16
     States Magistrate Judge David W. Christel. Presently pending before the Court is Defendants’
17
     Partial Motion to Dismiss Pursuant to FRCP 12(b)(6) (hereinafter “Motion”) (Dkt. 14) and
18
     Plaintiff’s Motion for a Copy of the Court Files (Dkt. 20).
19
            The Court finds Plaintiff has failed to state a claim upon which relief can be granted in
20
     the Complaint as to his official capacity claims, deliberate indifference claims, and request for
21
     injunctive relief. Therefore, the Court grants the Motion (Dkt. 14) with leave to file an amended
22
     complaint. Plaintiff’s Motion for a Copy of the Court Files (Dkt. 20) is denied.
23

24


     ORDER - 1
              Case 3:19-cv-06239-BHS-DWC Document 23 Filed 06/04/20 Page 2 of 12



 1       I.        Background

 2             Plaintiff Larry Lloyd was housed at the Kitsap County Jail at the time of the alleged
 3 constitutional violations.1 Dkt. 5. Plaintiff alleges Defendants Shawn Buzell (corrections

 4 officer), Rocha Pascual (corrections officer), and Keith Hall (sergeant), violated Plaintiff’s

 5 constitutional rights under the Eighth and Fourteenth Amendments. Dkt. 5. Specifically, Plaintiff

 6 alleges Defendants used execessive force and denied Plaintiff medical treatment. Dkt. 5.

 7             Defendants filed their Motion on April 2, 2020. 2 Dkt. 14. Defendants seek dismissal of
 8 Plaintiff’s deliberate indifference claim, Plaintiff’s claims against Defendants in their official

 9 capacities, and Plaintiff’s claim for injunctive relief. Id. Defendants do not seek dismissal of

10 Plaintiff’s excessive force claim. Id. Plaintiff filed a Response, Defendants filed a Reply, and

11 Plaintiff filed a Surreply. 3 Dkt. 16, 19, 21. As Plaintiff is proceeding pro se and Defendants did

12 not object to the Surreply, the Court also considered Plaintiff’s Surreply in ruling on the Motion.

13       II.       Plaintiff’s Allegations
14
               On September 12, 2018, while a pretrial detainee at Kitsap County Jail, Plaintiff alleges
15
     Defendant Buzzell and Rocha used excessive force with the approval of Defendant Hall. Dkt. 5.
16
     Plaintiff alleges he and another inmate were arguing at a lunch table and Defendant Buzzell
17
     removed the other inmate from the unit. Id. at 15.
18
               Defendant Buzzell then advised Plaintiff to move to another unit. Id. at 3, 15-16. Plaintiff
19
     alleges he asked Defendant Buzzell why he was moving, and Defendant Buzzell responded
20

21

22
               1
               Plaintiff is currently confined at the Coyote Ridge Corrections Center in Connell, Washington. See Dkt.
23             2
               Defendants re-noted the Motion and filed the Rand and Wyatt notice on April 23, 2020. Dkt. 18.
             3
               Plaintiff’s filing is entitled “Plaintiff’s Objections to Defendants Rule 56 Motion before Propert Court
24   Scheduling Discovery Deadline in Case.” Dkt. 21, which the Court construes as a Surreply.



     ORDER - 2
          Case 3:19-cv-06239-BHS-DWC Document 23 Filed 06/04/20 Page 3 of 12



 1 “pack up or cuff up.” Id. Plaintiff alleges he stood up and proceeded to his cell. Id. Plaintiff

 2 alleges Defendant Buzzell pushed Plaintiff against a table and cuffed him. Id.

 3             Once Plaintiff was in the new unit, Plaintiff alleges Defendant Buzzell pushed Plaintiff

 4 face first to the wall. Id. Defendant Buzzell then pushed Plaintiff face down, placed his knee on

 5 the side of Plaintiff’s head, and repeatedly kicked Plaintiff while pushing Plaintiff’s head into the

 6 floor. Id. Plaintiff alleges he was not resisting. Id. Plaintiff alleges Defendant Hall nodded his

 7 head in approval and did not stop Defendant Buzzell. Id.

 8             Plaintiff alleges while he was face down, Defendant Rocha started yelling and kicking

 9 Plaintiff. Id. Plaintiff alleges Defendant Rocha placed Plaintiff in a “figure four position/stance”

10 and struck Plaintiff’s leg while Defendant Buzzell was holding Plaintiff’s head to the floor with

11 his knee. Id. Plaintiff alleges he was not resisting and Defendant Hall continued to watch and did

12 nothing to stop the actions of Defendants Rocha or Buzzell. Id.

13      Plaintiff alleges he suffered a broken tooth, neck sprain, muscle injuries, and a left knee

14 injury as a result of the use of force. Id. at 4. Plaintiff seeks monetary damages and injunctive

15 relief. Id. at 4.

16      III.       Standard of Review

17             A motion to dismiss can be granted only if Plaintiff’s Complaint, with all factual

18 allegations accepted as true, fails to “raise a right to relief above the speculative level”. Bell

19 Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007).

20             To survive a motion to dismiss, a complaint must contain sufficient factual matter,
               accepted as true, to “state a claim to relief that is plausible on its face.” A claim has
21             facial plausibility when the plaintiff pleads factual content that allows the court to
               draw the reasonable inference that the defendant is liable for the misconduct
22             alleged. The plausibility standard is not akin to a probability requirement, but it
               asks for more than a sheer possibility that a defendant has acted unlawfully.
23
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 556, 570).
24


     ORDER - 3
          Case 3:19-cv-06239-BHS-DWC Document 23 Filed 06/04/20 Page 4 of 12



 1            A complaint must contain a “short and plain statement of the claim showing that the

 2 pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not necessary; the

 3 statement need only give the defendant fair notice of what the . . . claim is and the grounds upon

 4 which it rests.” Erickson v. Pardus, et al., 551 U.S. 89, 93 (2007) (internal citations omitted).

 5 However, the pleading must be more than an “unadorned, the-defendant-unlawfully-harmed-me

 6 accusation.” Iqbal, 556 U.S. at 678.

 7            While the Court must accept all the allegations contained in a complaint as true, the Court

 8 does not have to accept a “legal conclusion couched as a factual allegation.” Id. “Threadbare

 9 recitals of the elements of a cause of action, supported by mere conclusory statements, do not

10 suffice.” Id.; Jones v. Community Development Agency, 733 F.2d 646, 649 (9th Cir. 1984)

11 (vague and mere conclusory allegations unsupported by facts are not sufficient to state section

12 1983 claims); Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992). While the Court is to construe

13 a complaint liberally, such construction “may not supply essential elements of the claim that

14 were not initially pled.” Pena, 976 F.2d at 471. Where, as here, exhibits are attached to a

15 complaint, the exhibits are deemed part of the complaint for all purposes, including for purposes

16 of determining the sufficiency of the plaintiff's claims. See Fed.R.Civ.P. 10(c); 5A Wright &

17 Miller, Federal Practice and Procedure: Civil 3d § 1327, at 443-44 (2002).

18      IV.      Official Capacity Claims

19            Plaintiff seeks to sue Defendants in their individual and official capacities. Dkt. 5 at 13.
20 However, Plaintiff’s claims against Defendants in their official capacities are the equiavalent of

21 an action against Kitsap County itself, since official capacity suits “generally represent[ ] only

22 another way of pleading an action against an entity of which an officer is an agent.” Monell v.

23 Dep't of Soc. Servs., 436 U.S. 658, 689 n. 55, (1978). When a plaintiff seeks to impose liability

24


     ORDER - 4
          Case 3:19-cv-06239-BHS-DWC Document 23 Filed 06/04/20 Page 5 of 12



 1 on local governments under § 1983, such as Plaintiff’s claims through his official-capacity

 2 claims against Defendants, a plaintiff must show the municipality employees or agents acted

 3 through an official custom, pattern, or policy permitting deliberate indifference to, or violating,

 4 the plaintiff’s civil rights, or that the entity ratified the unlawful conduct. See Monell v. New York

 5 City Dept. of Social Services, 436 U.S. 658, 690-91 (1978). Specifically, a plaintiff must show

 6 (1) deprivation of a constitutional right; (2) the municipality has a policy; (3) the policy amounts

 7 to deliberate indifference to a plaintiff’s constitutional rights; and (4) the policy is the moving

 8 force behind the constitutional violation. See Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir.

 9 1992). Hence, for a plaintiff to recover against a county, claiming supervisory liability is not

10 enough; a county may only be held liable if its policies or customs are the “moving force behind

11 the constitutional violation.” City of Canton, 489 U.S. at 389 (quoting Monell, 436 U.S. at 694).

12           In this case, Plaintiff has not alleged facts showing Kitsap County or Defendants in their

13 official capacities are liable under § 1983. Plaintiff alleges Defendants used excessive force and

14 acted with deliberate indifference, but Plaintiff has not identified a policy, custom, or pattern

15 implemented by Kitsap County which resulted in deprivation of Plaintiff’s constitutional rights. If

16 Plaintiff intends to pursue a claim against Defendants in their official capacity or against Kitsap

17 County, he must allege facts sufficient to meet the required elements of a claim against a county,

18 and show the county violated his constitutional rights.

19      V.       Deliberate Indifference

20           Plaintiff alleges Defendants violated his rights under the Eighth and Fourteenth

21 Amendments which amounted to deliberate indifference. Dkt. 5. Defendants move to dismiss

22 this claim, contending Plaintiff has failed to plead sufficient facts to support a claim for

23

24


     ORDER - 5
          Case 3:19-cv-06239-BHS-DWC Document 23 Filed 06/04/20 Page 6 of 12



 1 deliberate indifference. Dkt. 14 at 5. Defendants construe Plaintiff’s allegations as raising a claim

 2 based on the lack of adequate medical treatment. See id.

 3          Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, “the complaint [must

 4 provide] ‘the defendant fair notice of what the plaintiff’s claim is and the ground upon which it

 5 rests.’” Kimes v. Stone 84 F.3d 1121, 1129 (9th Cir. 1996) (citations omitted). To avoid

 6 dismissal for failure to state a claim, Plaintiff must include more than “naked assertions,” “labels

 7 and conclusions” or “a formulaic recitation of the elements of a cause of action.” Bell Atlantic

 8 Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). A claim upon which the court can grant relief

 9 has facial plausibility; in other words, a claim has “facial plausibility when the plaintiff pleads

10 factual content that allows the court to draw the reasonable inference that the defendant is liable

11 for the misconduct alleged.” Iqbal, 129 S.Ct. at 1949.

12          Based on the allegations in the Complaint, Plaintiff was not incarcerated following a

13 formal adjudication of guilt at the time of the alleged violations. Dkt. 5. A pretrial detainee’s

14 right to adequate medical care arises under the due process clause of the Fourteenth Amendment.

15 Gordon v. Cnty. of Orange, 888 F.3d 1118, 1120 (9th Cir. 2018). The elements of such a claim

16 are: (1) “the defendant made an intentional decision with respect to the conditions under which

17 the plaintiff was confined”; (2) “those conditions put the plaintiff at substantial risk of suffering

18 serious harm”; (3) “the defendant did not take reasonable available measures to abate that risk,

19 even though a reasonable official in the circumstances would have appreciated the high degree of

20 risk involved—making the consequences of the defendant's conduct obvious”; and (4) “by not

21 taking such measures, the defendant caused the plaintiff's injuries.” Id. at 1125.

22          Here, Plaintiff references the Eighth and Fourteenth Amendments and alleges Defendants

23 acted with deliberate indifference. Dkt. 5. To the extent Plaintiff does attempt to raise a separate

24


     ORDER - 6
          Case 3:19-cv-06239-BHS-DWC Document 23 Filed 06/04/20 Page 7 of 12



 1 claim related to his medical treatment, Plaintiff’s does not allege Defendants were responsible

 2 for Plaintiff’s medical treatment, or how Defendants had subjective knowledge of an serious

 3 medical need and disregarded such a risk. Further, Plaintiff’s allegations related to his excessive

 4 force claim do not automatically support a claim that Defendants acted with deliberate

 5 indifference as to Plaintiff’s medical needs. Only if Defendants “[knew] of and disregard[ed] an

 6 excessive risk to [plaintiff's] health ...,” Farmer, 511 U.S. at 837, may plaintiff pursue a claim

 7 against Defendants for denial of access to medical care in violation of the Fourteenth

 8 Amendments.

 9            Accordingly, the Court finds Plaintiff has failed to state a claim and grants Defendants’

10 Motion as to Plaintiff’s medical treatment claim. However, the Court grants Plaintiff leave to

11 amend this claim. If Plaintiff wishes to pursue a claim for inadequate medical treatment, he must

12 provide an amended complaint with a short, plain statement explaining exactly what actions were

13 taken by an individual Defendant, and how each Defendant’s actions violated plaintiff’s

14 constitutional rights.

15      VI.      Injunctive Relief

16            Plaintiff requests injunctive relief in the form of a preliminary and permanent injunction

17 ordering Defendants to cease physical violence and threats towards Plaintiff. Dkt. 5 at 27.

18 Defendants seeks dismissal of the request for injunctive relief because Plaintiff has not shown a

19 real or immediate threat that he will be harmed again. Dkt. 14.

20            In the Ninth Circuit, a plaintiff may establish standing for prospective injunctive relief

21 when “the alleged threatened injury is sufficiently likely to recur.” Mayfield v. United States, 599

22 F.3d 964, 970 (9th Cir. 2010). Put another way, a plaintiff must “demonstrate ‘that he is

23 realistically threatened by a repetition of [the violation].’” Melendres v. Arpaio, 695 F.3d 990,

24


     ORDER - 7
          Case 3:19-cv-06239-BHS-DWC Document 23 Filed 06/04/20 Page 8 of 12



 1 997–98 (9th Cir. 2012) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983)). A

 2 plaintiff may prove that such an injury is likely to recur by showing: (1) “the defendant had, at

 3 the time of the injury, a written policy, and that the injury ‘stems from’ that policy;’” or (2) “the

 4 harm is part of a ‘pattern of officially sanctioned behavior, violative of the plaintiffs’ [federal]

 5 rights.’” Id. (quoting Mayfield v. United States, 599 F.3d 964, 971 (9th Cir. 2010). “[W]hen a

 6 prisoner is moved from a prison, his action will usually become moot as to conditions at that

 7 particular facility.” Nelson v. Heiss, 271 F.3d 891, 897 (9th Cir. 2001); Dilley v. Gunn, 64 F.3d

 8 1365, 1368 (9th Cir. 1995) (“An inmate’s release from prison while his claims are pending

 9 generally will moot any claims for injunctive relief relating to the prison’s policies unless the suit

10 has been certified as a class action.”). An exception to the mootness doctrine exists if a plaintiff

11 shows there is a “reasonable expectation” or “demonstrated probability” he will return to the

12 prison from which he was transferred. See Darring v. Kincheloe, 783 F.2d 874, 876 (9th Cir.

13 1986).

14          At the time of the alleged actions raised in the Complaint, Plaintiff was housed at Kitsap

15 County Jail, but he is now confined at Coyote Ridge Corrections Center. See Dkt. 5. Plaintiff has

16 not alleged the threat of future injury by Defendants is either real or immediate. See Dkt. 5.

17 Plaintiff has not shown his injuries stem from a written policy or the harm he suffered is part of a

18 pattern of officially sanctioned behavior. Plaintiff has not alleged any facts demonstrating he will

19 return to Kitsap County Jail in the future or that there is a very significant possibility Defendants

20 will use excessive force if he is housed there in the future. See Nelsen v. King Cty., 895 F.2d

21 1248, 1250 (9th Cir. 1990) (what “a plaintiff must show is not a probabilistic estimate that the

22 general circumstances to which the plaintiff is subject may produce future harm, but rather an

23 individualized showing that there is ‘a very significant possibility’ that the future harm will

24


     ORDER - 8
          Case 3:19-cv-06239-BHS-DWC Document 23 Filed 06/04/20 Page 9 of 12



 1 ensue”); Hodgers–Durgin v. De La Vina, 199 F.3d 1037 (9th Cir. 1999) (holding motorists who

 2 were stopped near the United States/Mexico border allegedly due to their Hispanic appearance

 3 had no standing to pursue injunctive relief against officials of the United States Border Patrol;

 4 the fact the motorists had each been stopped only one time in approximately ten years

 5 established it was unlikely they would be stopped again). Therefore, the Court finds Plaintiff has

 6 not alleged facts demonstrating he has standing to pursue injunctive relief.

 7          Moreover, the undersigned grants Plaintiff leave to file an amended complaint. Thus, at

 8 this juncture, the court does not have before it an actual case or controversy. Zepeda v. United

 9 States Immigration Service, 753 F.2d 719, 727 (9th Cir. 1985) (Thus, “[a] federal court may

10 issue an injunction [only] if it has personal jurisdiction over the parties and subject matter

11 jurisdiction over the claim; it may not attempt to determine the rights of persons not before the

12 court.”).

13          Accordingly, Plaintiff's request injunctive relief is denied as moot. However, Plaintiff is

14 granted leave to amend his Complaint to allege facts, if any, to support injunctive relief.

15      VII.     Leave to Amend

16          The Ninth Circuit has “established that a pro se litigant bringing a civil rights suit must

17 have an opportunity to amend the complaint to overcome deficiencies unless it is clear that they

18 cannot be overcome by amendment.” Eldridge v. Block, 832 F.2d 1132, 1135-36 (9th Cir. 1987).

19 The Court finds Plaintiff has failed to allege facts sufficient to demonstrate an Eighth

20 Amendment deliberate indifference claim, show Defendants are liable in their official capacities,

21 or demonstrate injunctive relief is proper. However, Plaintiff was not notified of the specific

22 deficiencies in his Complaint and has not been given an opportunity to amend his Complaint

23 with such notice. At this time, the Court cannot conclude Plaintiff is unable to overcome the

24


     ORDER - 9
          Case 3:19-cv-06239-BHS-DWC Document 23 Filed 06/04/20 Page 10 of 12



 1 deficiencies of the Complaint if he is given an opportunity to amend. Accordingly, the Court

 2 grants the Motions to Dismiss, but gives Plaintiff leave to amend to attempt to cure the

 3 deficiencies of his Complaint. 4

 4       VIII. Instructions to Plaintiff

 5            The Court orders Plaintiff to file an amended complaint on or before July 6, 2020.

 6 Plaintiff shall present the amended complaint on the form provided by the Court. The amended

 7 complaint must be legibly rewritten or retyped in its entirety, it should be an original and not a

 8 copy, it should contain the same case number, and it may not incorporate any part of the original

 9 Complaint by reference. The amended complaint will act as a complete substitute for the

10 Complaint, and not as a supplement.

11            Any new claims raised in the amended complaint must relate to the allegations contained

12 in the Complaint. “Unrelated claims against different defendants belong in different suits, not

13 only to prevent the sort of morass [a multiple claim, multiple defendant] suit produce[s], but also

14 to ensure that prisoners pay the required filing fees-for the Prison Litigation Reform Act limits to

15 3 the number of frivolous suits or appeals that any prisoner may file without prepayment of the

16 required fees.” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (citing 28 U .S.C. § 1915(g)).

17 Thus, Plaintiff may not change the nature of his suit by adding new, unrelated claims in his

18 amended complaint. Id. (no “buckshot” complaints).

19

20

21
              4
22              The dismissal of claims with leave to amend is a non-dispositive matter. McKeever v. Block, 932 F.2d
     795, 798 (9th Cir. 1991). Therefore, in the interest of judicial efficiency and because the Court is granting leave to
     amend, the Court enters an order granting the Motions to Dismiss, not a Report and Recommendation. See Hopkins
23   v. Washington State Special Commitment Center Chief Medical Director, 2016 WL 3364933 (W.D. Wash. June 17,
     2016) (finding dismissal with leave to amend is non-dispositive and considering objections under Federal Rule of
24   Civil Procedure 72(a)).



     ORDER - 10
          Case 3:19-cv-06239-BHS-DWC Document 23 Filed 06/04/20 Page 11 of 12



 1            Failure to file an amended complaint on or before July 6, 2020 will result in the Court

 2 recommending dismissal of this lawsuit.

 3      IX.       Motion for Copy of Court Files (Dkt. 20)

 4            Plaintiff moves for a copy of his complete case file. Dkt. 20. Plaintiff alleges his legal

 5 files are missing since he was transferred to a new housing unit. Dkt. 20 at 2.

 6            To receive copies from the Court, the requesting party must pay $0.50 per page. As

 7 Plaintiff has not provided the necessary payment, his Motion for Copy of Court Files (Dkt. 20)

 8 is denied. The Clerk’s Office is directed to send Plaintiff copies of the Court’s fee schedule and

 9 the copying charge letter. To the extent Plainiff is alleging that prison staff are interfering with

10 his access to the courts, he must file a new, separate civil rights complaint under 42 U.S.C. §

11 1983. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (citing 28 U .S.C. § 1915(g)) (a

12 plaintiff may not change the nature of his suit by adding new, unrelated claims in his amended

13 complaint.).

14
              Plaintiff is also advised he must include the complete case number on all future filings.
15 Failure to do so may result in a return of his filings without entering them on the docket.

16
        X.        Conclusion
17
              The Court finds Plaintiff has failed to sufficiently state a claim against Defendants under
18
     the Eighth and Fourteenth Amendments as to Plaintiff’s official capacity claims, inadequate
19
     medical treatment claim, and claim for injunctive relief. Therefore, Defendants’ Motion to
20
     Dismiss (Dkt. 14) is granted. However, the Court finds Plaintiff may be able to cure the
21
     deficiencies of his Complaint and, thus, Plaintiff is given leave to amend the Complaint. The
22
     amended complaint must be filed on or before July 6, 2020. Plaintiff’s Motion for Copy of Court
23
     Files (Dkt. 20) is denied.
24


     ORDER - 11
         Case 3:19-cv-06239-BHS-DWC Document 23 Filed 06/04/20 Page 12 of 12



 1          The Clerk is directed to provide Plaintiff the appropriate forms for filing a 42 U.S.C. §

 2 1983 civil rights complaint. The Clerk is further directed to provide a copy of this Order to

 3 Plaintiff.

 4          Dated this 4th day of June, 2020.



                                                          A
 5

 6
                                                          David W. Christel
 7                                                        United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 12
